
	

115 SRES 504 IS: Designating May 11, 2018, as Military Spouse Appreciation Day.
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 504
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2018
			Mr. Tester (for himself and Mr. Tillis) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating May 11, 2018, as Military Spouse Appreciation Day.
	
	
 Whereas the month of May marks National Military Appreciation Month; Whereas the Senate recognizes military spouses’ dedication of a lifetime of love, support, and patriotism that helps make the service and sacrifice of the men and women in the Armed Forces possible;
 Whereas military spouses have been separated from loved ones because of the duty of our Armed Forces to protect our Nation and its interests through deployment in support of overseas contingency operations and other military missions;
 Whereas the establishment of Military Spouse Appreciation Day honors the dedication and contributions of spouses of members of the Armed Forces; and
 Whereas, May 11, 2018, would be an appropriate date to establish as Military Spouse Appreciation Day: Now, therefore, be it   That the Senate—
 (1)designates May 11, 2018, as Military Spouse Appreciation Day; (2)honors and recognizes the dedication and contributions made by spouses of members of the Armed Forces; and
 (3)encourages the people of the United States to observe Military Spouse Appreciation Day to promote awareness of the dedication and contributions of spouses of members of the Armed Forces and the importance of the role of military spouses in the lives of members of the Armed Forces and veterans.
			
